 



Exhibit 10(O)

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (hereinafter, the “Agreement”) made
as of the ______ day of ____________, ______, between Goodrich Corporation, a
New York corporation (the “Company”), and ____________ (the “Employee”). For
purposes of this Agreement, all capitalized terms not defined herein shall have
the meanings ascribed thereto under the terms of the Goodrich Corporation 2001
Stock Option Plan (as amended, the “Plan”), unless otherwise noted.

WHEREAS, the Employee is employed by the Company or its subsidiary corporations;
and

WHEREAS, the Company wishes to grant an award of restricted stock units under
the Plan, subject to the conditions and restrictions set forth in the Plan and
this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:



1.   Grant of Units. The Company hereby grants to the Employee ______ restricted
stock units (the “Units”). Each Unit held by the Employee shall entitle the
Employee to receive (i) one share of common stock, par value $5.00 per share, of
the Company (“Common Stock”) upon the vesting of such Unit (as described below)
and (ii) periodic cash payments from the Company equal in value to any dividend
declared and paid on a share of Common Stock (“dividend equivalents”). Prior to
the vesting of a Unit, the Employee shall have no ownership interest in the
Common Stock represented by such Unit and the Employee shall have no right to
vote or exercise proxies with respect to the Common Stock represented by such
Unit. No stock certificates will be issued as of the date of this Agreement (the
“Effective Date”) and the Units shall be subject to forfeiture and other
restrictions as set forth below.   2.   Vesting. The Units will be deemed vested
upon the Employee’s continued employment with the Company or one of the
Company’s subsidiary corporations on the dates set forth in the following
schedule:

Three (3) years from the Effective Date — 50% of the Units
Four (4) years from the Effective Date — 75 % of the Units
Five (5) years from the Effective Date — 100% of the Units



    Upon vesting, the Company shall either transfer physical possession of a
stock certificate or certificates for shares of Common Stock in an amount equal
to the number of Units

 



--------------------------------------------------------------------------------



 



    then becoming vested to the Employee or provide for book entry transfer of
such shares to the Employee, subject to Sections 6 and 7 below.   3.   Vesting
of Units Post-Employment.      (a) In the event of the Employee’s death or
permanent and total disability, as determined by the Committee, all unvested
Units shall vest immediately upon the occurrence of such event.      (b) In the
event the Employee’s employment with the Company or a subsidiary of the Company
terminates and the Employee is eligible for retirement at the Normal Retirement
Date or later, as defined in the Goodrich Corporation Employees’ Pension Plan
(or as defined in a subsidiary company’s salaried pension plan in the event the
Employee’s pension benefits are received solely from the subsidiary’s plan) in
effect at the time of the Employee’s termination of employment, all unvested
Units shall vest immediately upon such termination.      (c) In the event the
Employee’s employment with the Company or a subsidiary of the Company terminates
and the Employee is eligible for early retirement as provided under the terms of
the Goodrich Corporation Employees’ Pension Plan (or as defined in a subsidiary
company’s salaried pension plan in the event the Employee’s pension benefits are
received solely from the subsidiary’s plan) in effect at the time of the
Employee’s termination of employment, all Units shall continue to vest in
accordance with the schedule set forth in Section 2 above, notwithstanding the
fact that the Employee no longer is employed by the Company. The Employee shall
continue to be entitled to dividend equivalents and the transfer of shares upon
reaching the appropriate vesting date.      (d) Anything to the contrary
notwithstanding, in the event of a Change in Control of the Company subsequent
to this date, all Units shall immediately vest.      (e) Notwithstanding any
provisions of this Agreement to the contrary, if the Employee’s employment with
the Company or any of its subsidiary corporations is terminated for Cause, as
defined herein, the Committee may, in its sole discretion, immediately cancel
the Units granted under this Agreement that have not yet become vested as of any
date prior to the date of such termination. For the purpose of this Agreement,
“Cause” shall mean a termination of employment by the Company due to (i) the
commission by the Employee of an act of fraud or embezzlement against the
Company or any of its subsidiary corporations, (ii) a conviction of the Employee
(or a plea of nolo contendere in lieu thereof) for any crime involving fraud,
dishonesty or moral turpitude; or (iii) intentional violation by the Employee of
written policies of the Company or specific directions of the Board, which
misconduct or violation results in material damage to the Company and continues
after written notice thereof and a reasonable opportunity to cure.

 



--------------------------------------------------------------------------------



 



4.   Forfeiture. Except as specifically provided in Section 3, if the Employee’s
employment is terminated prior to any of the vesting dates set forth in
Section 2 above, all of the unvested Units will be forfeited. In the event of
such forfeiture, all rights to receive shares of Common Stock or dividend
equivalents or any other ancillary rights shall cease and terminate immediately.
  5.   Assignability. The rights of the Employee contingent or otherwise in the
Units or dividend equivalents cannot and shall not be sold, assigned, pledged or
otherwise transferred or encumbered other than by will or by the laws of descent
and distribution.   6.   Tax Withholding. At the time shares of common stock are
transferred to the Employee, the number of shares delivered will be net of the
amount of shares sufficient to satisfy any federal, state and local tax
withholding requirements with which the Company must comply.   7.   Changes in
Capital Structure. The number of shares of Common Stock to be transferred to the
Employee upon the vesting of any Units will be adjusted appropriately in the
event of any stock split, stock dividend, combination of shares, merger,
consolidation, reorganization, or other change in the nature of the shares of
Common Stock in the same manner in which other outstanding shares of Common
Stock are affected; provided, that the number of shares subject to this
Agreement shall always be a whole number.   8.   Continued Employment. Nothing
contained herein shall be construed as conferring upon the Employee the right to
continue in the employ of the Company or any of its subsidiaries as an executive
or in any other capacity.   9.   Parties to Agreement. This Agreement and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. All decisions or
interpretations of the Board and of the Committee shall be binding and
conclusive upon Employee or upon Employee’s executors or administrators upon any
question arising hereunder or under the Plan. This Agreement will constitute an
agreement between the company and the Employee as of the date first above
written, which shall bind and inure to the benefit of their respective
executors, administrators, successors and assigns.   10.   Modification. No
change, termination, waiver or modification of this Agreement will be valid
unless in writing and signed by all of the parties to this Agreement.   11.  
Consent to Jurisdiction. The Employee hereby consents to the jurisdiction of any
state or federal court located in the county in which the principal executive
office of the Company is then located for purposes of the enforcement of this
Agreement and waives personal service of any and all process upon the Employee.
The Employee waives any objection to venue of any action instituted under this
Agreement.

 



--------------------------------------------------------------------------------



 



12.   Notices. All notices, designations, consents, offers or any other
communications provided for in this Agreement must be given in writing,
personally delivered, or by facsimile transmission with an appropriate written
confirmation of receipt, by nationally recognized overnight courier or by U.S.
mail. Notice to the Company is to be addressed to its then principal office.
Notice to the Employee or any transferee is to be addressed to his/her/its
respective address as it appears in the records of the Company, or to such other
address as may be designated by the receiving party by notice in writing to the
Secretary of the Company.   13.   Further Assurances. At any time, and from time
to time after executing this Agreement, the Employee will execute such
additional instruments and take such actions as may be reasonably requested by
the Company to confirm or perfect or otherwise to carry out the intent and
purpose of this Agreement.   14.   Provisions Severable. If any provision of
this Agreement is invalid or unenforceable, it shall not affect the other
provisions, and this Agreement shall remain in effect as though the invalid or
unenforceable provisions were omitted. Upon a determination that any term or
other provision is invalid or unenforceable, the Company shall in good faith
modify this Agreement so as to effect the original intent of the parties as
closely as possible.   15.   Captions. Captions herein are for convenience of
reference only and shall not be considered in construing this Agreement.   16.  
Entire Agreement. This Agreement represents the parties’ entire understanding
and agreement with respect to the issuance of the Units, and each of the parties
acknowledges that it has not made any, and makes no promises, representations or
undertakings, other than those expressly set forth or referred to therein.  
17.   Governing Law. This Agreement is subject to the condition that this award
will conform with any applicable provisions of any state or federal law or
regulation in force either at the time of grant. The Committee and the Board
reserve the right pursuant to the condition mentioned in this paragraph to
terminate all or a portion of this Agreement if in the opinion of the Committee
and Board, this Agreement does not conform with any such applicable state or
federal law or regulation and such nonconformance shall cause material harm to
the Company.       This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first day hereabove first written.

         

  GOODRICH CORPORATION
 
       

  By:    

       

      Vice President
Accepted by:
       
 
       
 
       
 
       
(Employee’s name)
       

 